       Case 16-40943-TLS         Doc 71     Filed 11/20/18     Entered 11/20/18 13:49:24         Desc Main
                               IN THE UNITED STATES BANKRUPTCY
                                         Document   Page 1 of 1 COURT
                                    FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF:                                          ) BK. NO. 16-40943-TLS
                                                           )
BRADLEY D. PIPER                                           ) CHAPTER 13
                               SSN: ###-##-4538            )
SCARLETT PIPER                                             )
                               SSN: ###-##-8679            )
                                                           )
Debtors.
                                      NOTICE OF FINAL CURE PAYMENT

Pursuant to Fed. Bankr. Rule 3002.1(g), the Trustee files Notice that the amount required to cure the default on
the below claim has been paid in full and the Debtors have completed payments under the Plan.

Name of Creditor: Home Point Financial Corporation

Account number from claim: 2928

Amount of Prepetition Arrears per claim: $967.84

Amount paid by Trustee: $967.84 (principal) and $111.42 (Interest)

Within 21 days of the service of this Notice, the creditor must file and serve same on the debtors, debtors'
counsel and the Trustee, pursuant to Fed. Bankr. Rule 3002.1(g), a statement indicating (1) whether it agrees
that the debtors have paid in full the amount required to cure the default on the claim and (2) whether the
debtors are otherwise current on all payments consistent with § 1322(b)(5) of the Code. The statement must
itemize the required cure or post-petition amounts, if any, that the creditor contends remain unpaid as of the
date of the statement. The statement should be filed as a supplement to the creditor’s proof of claim. Failure
of the creditor to file this statement may result in the court taking further action as specified in Fed. Bankr. Rule
3002.1(i).

       DATED: November 20, 2018

                                                      /s/ Kathleen A. Laughlin
                                                      Chapter 13 Trustee
                                                      13930 Gold Circle, #201
                                                      Omaha, NE 68144
                                                      (402) 697-0437
                                                      1-800-884-0437

                                           CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the NOTICE OF FINAL CURE PAYMENT was
served on John A Lentz, debtors' attorney, via the CM/ECF system of the United States Bankruptcy Court and
a copy was mailed on November 20, 2018, by first-class, U.S. mail, postage prepaid to the Debtors and
Creditor at the addresses listed below:

BRADLEY D. PIPER                     D. ANTHONY SOTTILE                      HOME POINT FINANCIAL
SCARLETT PIPER                       394 WARDS CORNER RD #180                CORPORATION
4018 N 70TH ST                       LOVELAND, OH 45140                      11511 LUNA RD, SUITE 300
LINCOLN, NE 68507                                                            FARMERS BRANCH, TX 75234


                                                      s/Kathleen A. Laughlin
                                                      Kathleen A. Laughlin
